Citation Nr: 1607550	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher initial rating for mood disorder with alcohol abuse, rated as 30 percent prior to February 10, 2012, and 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1996 to August 1997, August 1999 to April 2000 and January 2003 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Although a notice of disagreement was not submitted until June 2013, new and material evidence was received within a year subsequent to the September 2011 decision that makes that the earliest decision on appeal.  See 38 C.F.R. § 3.156(b) (2015).

In an August 2012 rating decision, the rating for mood disorder with alcohol abuse ("psychiatric disorder") was increased from 30 percent to 70 percent, effective February 10, 2012.  Although a higher rating was assigned, the initial rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In March 2015, the filed an Application for Increased Compensation based on Unemployability.  Total disability based on individual unemployability due to service-connected disabilities (TDIU) was granted in an August 2015 rating decision, effective March 5, 2015.  The Veteran has not yet appealed the decision.  The issue of entitlement to a TDIU can be part of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (TDIU "is part and parcel of the determination of the initial rating for [a] disability").  In the Veteran's case, the issue of TDIU prior to March 5, 2015 is not expressly or reasonably raised by the record because he listed on his application March 2015 as the timeframe when he became too disabled to work.  Prior to that, he was working part- and full-time.  As a TDIU issue has not been expressly or reasonably raised by the record, the Board will not discuss it further.

FINDINGS OF FACT

1.  From June 9, 2011 to February 9, 2012, the Veteran's psychiatric disorder resulted in occupational and social impairment with reduced reliability and productivity.

2.  Since February 10, 2012, the Veteran's psychiatric disorder results in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  From June 9, 2011 to February 9, 2012, the criteria for an initial 50 percent disability rating, but not higher, for the Veteran's psychiatric disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125, Diagnostic Code (DC) 9435 (2015).

2.  Since February 10, 2012, the criteria for a disability rating in excess of 70 percent for the Veteran's psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125, DC 9435 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a February 2012 notice of disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in July 2011, May 2012, March 2013 and May 2015.  These examinations, along with the VA treatment records are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Initial Rating

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations. 38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

According to 38 C.F.R. § 4.130, DC 9435 (2015), a 10 percent evaluation is warranted for mood disorder with alcohol abuse where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Facts and Analysis

June 9, 2011 to February 9, 2012.

From June 9, 2011 (effective date of service connection) to February 9, 2012 the Veteran received a 30 percent disability rating for his psychiatric disorder.

The Veteran underwent a July 2011 VA examination.  He was diagnosed with mood disorder with alcohol abuse which was related to his military experiences, including a demotion he received in service due to an altercation.  The July 2011 examiner indicated the Veteran has a significant history of alcohol abuse and violence, including a domestic violence charge from April 2011.  His symptoms were noted as difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance and hyperarousal, depression, anxiety, suspiciousness, impaired judgment, difficulty in adapting to stressful circumstances, including work or a worklike setting and mood swings.  His sleep difficulties were noted as chronic, including waking frequently in the middle of the night, stressful dreams, dreams that someone is breaking into his house and dreams involving his military service.

The examiner indicated the Veteran suffers from occupational and social impairment with occupational decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Also, a global assessment of functioning (GAF) score of 58 was reported, supporting moderate symptoms or moderate difficulty with social, occupational, or school functioning.  See DC and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).

The examiner further noted that the Veteran reported to the examination with neat grooming, denied suicidal or homicidal ideation, denied auditory or visual hallucinations, and does not avoid conversations, activities, places, or people that remind him of war.  He further indicated the Veteran was working for a security company for five years off and on with no problems, prior to his domestic violence charge, after which he lost his job.

A May 2011 VA treatment record also shows significant sleep difficulties, including nightmares, trouble concentrating, and that sometimes the Veteran would forget to perform tasks like forgetting to brush his teeth or take a shower.  No suicidal or homicidal behavior was noted.  Additionally, the Veteran's statements were similar to reports he made during VA examinations.

Prior to February 10, 2012, there is a reasonable basis for finding that the Veteran's psychiatric disorder has approximated occupational and social impairment with reduced reliability and productivity, supportive of a 50 percent rating rather than the initially assigned 30 percent rating.  See 38 C.F.R. § 4.7.  The July 2011 VA examination demonstrated that the Veteran suffers from moderate symptoms, including significant difficulty sleeping and nightmares, irritability and outbursts of anger, difficulty concentrating, hypervigilance, depression and mood swings.  She also assigned a GAF score of 58, indicative of symptoms of a 50 percent rating.  

Further, the Board finds that his level of occupational and social impairment is fully considered by a 50 percent rating for this period.  The evidence relating to this time period does not demonstrate occupational and social impairment with deficiencies in most areas, which would warrant an increase to a 70 percent rating.  The Veteran did not suffer from symptoms such as suicidal or homicidal ideation, hallucinations, near-continuous panic attacks, or deficiencies in speech or appearance.  While he did suffer from impaired impulse control and difficulty in his relationship with his wife, showed by his domestic violence charge, his symptoms overall do not rise to the level of a 70 percent rating.  See Mauerhan, 16 Vet. App. at 442.  The evidence shows that an increase in severity to 70 percent was not factually ascertainable until February 10, 2012, the time period of which is discussed below.  Thus, the evidence does not support occupational and social impairment with deficiencies in most areas, or total occupational and social impairment, which would be indicative of an even higher 100 percent rating.  See 38 C.F.R. § 4.130, DC 9435 (2015).

Since February 10, 2012

From February 10, 2012, the Veteran has received a 70 percent disability rating.

The Veteran underwent a May 2012 VA examination.  The Veteran reported that he is increasingly angry and that this contributes to his ongoing sleep difficulties and dreams of the military, including of himself fighting and dying.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He reported the Veteran's symptoms include depression, anxiety, suspiciousness and disturbances of motivation and mood.  He reported no suicidal ideation and the Veteran is able to maintain activities of daily living, including personal hygiene.  A GAF score of 52 was noted.

The Veteran underwent another VA examination in March 2013.  The examiner noted depression, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbance of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including a work or a worklike setting and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner also indicated the Veteran suffered occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, supportive of a 70 percent disability rating.

The March 2013 examiner noted the Veteran's occupational impairment included tension between the Veteran and his boss while working at the U.S. Postal Service.  He reported that he was forced to walk out of work after becoming extremely angry and had not returned.  The Veteran further reported that he hurt himself once, cutting his arm to take away emotional pain.  The examiner also noted suicidal ideation, however she contradicted this in the report, indicating the Veteran denied a history of suicide attempts and that he "denied current or past suicidal ideation, intent, or plan."

Additionally, the Veteran reported he is capable of independently engaging in all activities of daily living and the examiner noted the Veteran reported to the examination on time and his grooming and hygiene were good.  The examiner also found no evidence of hallucinations or delusional thought content, and his speech was normal.

The Veteran underwent a May 2015 VA examination, which described the Veteran's symptoms similar to the March 2013 VA examination.  The examiner indicated the Veteran experiences occupational and social impairment with deficiencies in most areas.  The examiner noted that he did undergo a brief hospitalization when he was feeling unstable after his wife left the home and that he reported occasional visual and auditory misperceptions and illusions.  Additionally, the Veteran's statements were similar to reports he made during VA examinations.

After reviewing the evidence, the Board finds that the Veteran's current 70 percent rating is appropriate and that a higher rating for the period is not warranted.  Since February 10, 2012, the Veteran's symptoms have remained moderate to severe in nature.  The March 2013 and May 2015 VA examiners both reported that the Veteran has occupational and social impairment with deficiencies in most areas, supporting a 70 percent rating.  See 38 C.F.R. § 4.7.

During this period, the Veteran's disability has not approximated a 100 percent rating due to total occupational and social impairment.  The Veteran has showed several symptoms which may suggest a 100 percent rating for the period.  He submitted a June 2013 statement reporting that he was thinking about suicide and that he indirectly tried to commit suicide by drinking heavily and driving his jeep in the mountains.  A similar June 2014 statement from the Veteran indicated that he was having thoughts of hurting himself and others and an April 2015 statement reported that he often wanted to fight.  Furthermore, the March 2013 VA examiner noted that he has trouble getting along with coworkers and the May 2015 VA examiner reported that the Veteran and his wife have had many separations due to domestic violence.  The December 2015 appellate brief also stated that the Veteran becomes frustrated, which leads to fights that often result in police contact.

However, the evidence of record and the Veteran's symptoms overall support that his disability is best represented by a 70 percent disability rating.  The VA examination reports show the Veteran to be oriented with normal speech, thought, insight, and judgment; the Veteran has lived with his family, including 2 daughters; he has friends that he visits; enjoys working out; and has demonstrated the ability to maintain relatively consistent employment.  There is no indication of a gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting himself, an inability to perform activities of daily living, or memory loss for names of relatives or his own name.

Accordingly, the Board finds that the evidence weighs against a finding that his psychiatric disorder results in total occupational and social impairment; there is no doubt to be resolved; a higher 100 percent rating is not warranted for this time period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
Extraschedular Consideration

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1) (2015), which govern the assignment of extraschedular disability ratings.  However, in this case, the record does not show that the severity of the Veteran's psychiatric disorder is so exceptional or unusual such as to warrant referral for the possible assignment of a higher rating on an extraschedular basis.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic codes for evaluating mental disorders include a non-exhaustive list of examples of impairment levels to as high as total impairment.  Therefore, the manifestations of psychiatric symptoms are contemplated.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected psychiatric disorder, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Furthermore, the Board does not find that the Veteran's disability picture is so exceptional to warrant referral under these provisions when his service-connected disabilities are considered in the aggregate.  


ORDER

An initial schedular disability rating of 50 percent, but no higher, for mood disorder with alcohol abuse for the period from June 9, 2011 to February 9, 2012 is granted, subject to the laws and regulations governing the payment of monetary awards.

A schedular disability rating in excess of 70 percent since February 10, 2012 for mood disorder with alcohol abuse is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


